DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 2/24/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 1-7, 10 and 12-15 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the following claimed features are not taught by the previously applied references: 
“generating the data marks based on the data information and the reference marks based on the reference information,”
“wherein the data marks and the reference marks are modulated with a same characteristic, wherein modulation of the data marks is varied within the visually significant marking scheme to carry data and modulation of the reference marks is constant,” 
“wherein an arrangement of the reference marks relative to the data marks provides cardinal directions when a portion of the visually significant marking scheme is captured and interpreted” and 
“wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed”.

The references of Tanigawa and Kawamoto are applied to cure the deficiencies of the previously applied references.  In particular, Tanigawa is applied to claim 1 to cure the deficiencies related to the rejection of claim 1, and Kawamoto is applied to claims 8 and 12 to cure the deficiencies that are related to the rejection of these claims.  
Regarding claim 1, the primary reference of Zaharenko teaches on pages 9 and 10, the generation of a control file that is used to create a nanobar code, which is illustrated in figures 1 or 18.  The control file contains the code word field portion along with the alignment rectangles portion in order to generate the control file.  These alignment rectangles along with the code word area are used to create a nanobar with these areas within the nanobar code.  Based on this information, the following claimed feature is performed: 
“generating the data marks based on the data information and the reference marks based on the reference information.”

Moreover, when viewing figure 4, this is an example of a general view of an alignment rectangle.  This has a constant dark density throughout the image.  However, in figure 5, the bottom of this image shows a general view of the varied nature of the area where the information field containing the codewords in comparison to the alignment rectangle, which is taught on page 4.  This shows that both images have a same dark density color but are arranged in different patterns.  One is a solid block while the other is varied.  These aspects of the primary reference teach the features of 
 “wherein the data marks and the reference marks are modulated with a same characteristic, wherein modulation of the data marks is varied within the visually significant marking scheme to carry data and modulation of the reference marks is constant.”

In addition to performing the above features, the reference of Tanigawa is utilized to perform the searching and finding of a position of both the position marks and the information code based on the positioning of the position marks.  Based on capturing and interpreting information based on the location of the objects on the page, this system defines an origin, detects the position marks as well as the information code to the left, right or above the origin by specifying a distance and coordinates of the above page elements.  These coordinates being above, to the left or right of the origin are considered equivalent to the cardinal directions provided.  The specifying of the direction of the code or markings is taught in ¶ [33], [34] and [39]-[43].  Based on this reference providing the above feature, combined with the previously applied reference, the following feature is performed:  
“wherein an arrangement of the reference marks relative to the data marks provides cardinal directions when a portion of the visually significant marking scheme is captured and interpreted.”

Regarding the Kawamoto reference, this reference teaches determining characteristics of a page, such as smoothness, thickness and light reflectivity.  These parameters are used to calculate correction parameters that are used to correct or modify the color or a physical attribute of a reference image.  Parameters are modified in order to bring image parameters to a level of desired quality.  This is discussed in ¶ [39]-[42] and [50].  Based on determining the properties of a sheet of paper and determining a correction parameter used to modify an image, these features combined with the output of a code image provided by the primary reference performs the claimed aspect of “wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed”.  Thus, based on the above, the combination of Kawamoto in view of the previously applied references performs the features of claims 8, 12 and 16.
Therefore, based on the above, the features of the claims are disclosed below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VISUALLY SIGNIFICANT MARKING SCHEMES COMPRISING A PATTERN OF DATA MARKS AND REFERENCE MARKS, WHEREIN THE REFERENCE MARKS ARE DYNAMICALLY MODULTED BASED ON A PROPERTY OF A LOCAL SURFACE ONTO WHICH THE REFERENCE MARK IS TO BE PRINTED.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver, scheme generator and mark generator in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaharenko (WO-2015-099568) in view of Ishino (JP Pub 09-179494 (Pub Date: 7/11/1997)) and Tanigawa (US Pub 2015/0371116).

CLAIMS  
What is claimed is:  
Re claim 1: Zaharenko teaches a method comprising: 
generating a visually significant marking scheme comprising a pattern of data marks and reference marks based on a received image to be printed, data information, and reference information (e.g. figure 1 discloses an overall image that is presented in a control file for output.  Figure 1 element includes a nanobar code, which is considered analogous to the data information, and the reference information is considered as the alignment rectangles (5).  This is explained on pages 5 and 6 with select paragraphs from these pages listed below.); 

(Page 5) The symbol of the proposed code (nanobar code) is located on the background 8 (Fig. 1) and is composed of graphic elements representing a unit square or elementary code module. Moreover, the size of the elementary code module can be dimensionally equal to the selected resolution (dpi) of symbolic formation or proportional to the resolution of the symbolic.
 In Fig. 2, the supporting square 4 (Fig. 1) is a field bounded by a frame 2 along the perimeter, at least two modules thick and an empty field 7, in which there may be an inscription. In addition to the inscription, the reference square 4 may contain an image representing a raster monochrome, polychromatic or grayscale graphic object, for example, a logo. The resolution of such a graphic object corresponds to the resolution of the proposed symbolism, while the elementary module of the code is proportional to one pixel of the graphic object. The dimensions of the object are calculated based on the minimum size of the reference square 4 with the inscription. A color graphic image can consist of shades of a standard palette, attributes can be assigned to a graphic object. The indicated graphic object does not affect the readability and decoding of the information in the nanobar code, but at the same time carries an additional expert attribute of the authenticity of both the symbol itself and the object on which it is applied. The minimum size of the reference square 4 containing the inscription along the outer perimeter is 25x25 modules, and at least 10x10 modules without the inscription.
 The central reference square can be represented as a square enclosed in a square frame, with the dividing white frame having a thickness of at least four modules (Fig. 3). The sizes of the elements of the reference square 4 may take various sizes. Below are the minimum sizes:
 central square - 2x2 modules,
the white field surrounding the central square - 8x8 modules, the external dimensions of the black frame surrounding the central square and the empty field are 12x12 modules (with a frame thickness of two modules).
 The dimensions of the central square, frame 2, empty field 7 may vary in different directions. The reference squares are located at the intersection of the symmetry axes of the symbol and do not move in the symbol field.
 Alignment rectangles (Fig. 4) are intended for aligning the code when shooting relative to the X and Y axes (Fig. 6 and Fig. 7). The size of the rectangle is equal to the code module. The minimum dimensions of a rectangle are 1x2 modules. The dimensions of the rectangle may vary depending on the size of the code and the ratio of its elements. The recommended aspect ratio of the alignment rectangles is Yx.
 The alignment rectangles 5 (Fig. 1) are located on a white field located between the boundary of the symbol region and the data region. The white field has a minimum width of three modules. The width of the field can vary, depending on the size of the symbolism and the relations of its supporting elements. The alignment of horizontal horizontal rectangles along the horizontal axis can deviate from the central vertical line of symmetry and shift along the entire area of 
(Page 6) the empty field along the horizontal plane of movement. The minimum number of alignment rectangles on each side of the symbolism is 1. Depending on the amount of information and the size of the symbolism, the number of alignment rectangles can vary.

The mapping of the nanobar code can be implemented as follows:
 visualized in the form of an image composed of light and dark cells (elementary modules), the standard are two-dimensional codes, for example, a QR code;
 presented in the form of an array (stream) of protected data (the Crypto C information protection system is an analog);
 visualized in the form of coordinates of the centers of elementary modules;
 it is presented in the form of a control file that includes a data recording area and control algorithms for visualization (printer, laser, etc.) algorithms or commands;
 implemented as an executable computer file.

generating the data marks based on the data information and the reference marks based on the reference information (e.g. the control file of the overall nanobar includes the coordinates of the location of cells that represent the nanobar code, which is disclosed in the last sentence on page 9 and lines 1-3 on page 10.  Pages 5 and 6 above teach the alignment rectangles are used to align the code and can vary in size and number, which are a part of the control file used to generate the nanobar.),

(page 9) FIG. 18 shows the sizes of the nanobar code, depending on the number of characters.
(Page 10) The nanobar code can be presented both in graphic format, in the form of a raster or vector image, and in the form of a control file. The control file contains the coordinates of the location of the cells relative to the center of symbolism, and the coordinates of the vector objects (Fig. 1, Fig. 4,), as well as the technical parameters of processing the material with this technology, using this equipment. As an example, the parameters of a laser pulse installation are given.

wherein the data marks and the reference marks are modulated with a same characteristic, wherein modulation of the data marks is varied within the visually significant marking scheme to carry data and modulation of the reference marks is constant (e.g. as seen in figure 4, the alignment rectangle is shown with a constant black pattern that is a part of the overall nanobar.  As seen in figure 5, the bottom image is considered as the information field that stores encodes the code words.  This area is the varying pattern (3) seen in figure 1, which is explained on page 4.  The varying pattern is considered as varied in comparison to the alignment rectangles that appear to be a solid or constant pattern.  The generation of the nanobar is performed in a visualized image or in a control file that can be printed, which is taught on page 6 above.).

(Page 4 )  The essence of the invention is illustrated by the following figures:
 figure 1, which presents a General view of the nanobar code, where:
 1 - pointer to the number of cells and columns in the symbolism,
 2 - frame reference square,
 3 - field of code words,
 4 - reference square,
 5 - alignment rectangles,
 6 - code border frame,
 7 - an empty field;
 8 - background;
 figure 2, which presents a preferred variant of the reference square with the inscription; FIG. 3, where an embodiment of a reference square without an inscription is presented;
 figure 4, which shows a General view of the alignment rectangle;
 5, which shows a general view of the position of the upper leveling rectangle between the border of the symbolism and the information field;
 6, which shows the image of the nanobar code obtained with a rotation angle equal to a. Moreover, a is an arbitrary angle of rotation of the image of the nanobar code relative to the coordinate axes OX and OY. Used to adjust the code relative to the axes for the correct receipt of the data stream and further decoding.



However, Zaharenko fails to specifically teach the features of printing an image comprising the data marks and the reference marks arranged based on the visually significant marking scheme onto a surface of the object.  
However, this is well known in the art as evidenced by Ishino.  Similar to the primary reference, Ishino discloses a confidential pattern and alignment marks to be printed on a document (same field of endeavor or reasonably pertinent to the problem).   
Ishino teaches printing the image comprising the data marks and the reference marks arranged based on the visually significant marking scheme onto the surface of the object (e.g. the reference mark information is used to determine the orientation of the sheet, which is taught in ¶ [17] and [18].  The confidential information includes image data, program or other information, which is taught in ¶ [15] and [16].  These two types of data are combined in an image and printed, which is taught in ¶ [18], [19] and [27]-[29].).

[0015]Referring to the flowchart shown in FIG. 1 in detail, in step 11, the required confidential information is converted into 2 values to obtain 2 valued confidential information. The confidential information may be image data, image data, program data of a computer, audio data or musical sound data. In step 12, the 2 valued confidential information data obtained in step 11 is blocked into an appropriate size. In the illustrated example, it is divided into 8 bits, but this is an example and may be of any size. In step 13, an encryption key is determined. This cryptographic key contains the decryption code which shows the rule for rearrangement of a block of the binary-ized extra-sensitive-information data created at Step 12, In accordance therewith, a plurality of blocks (blocks in this embodiment) which constitute the binarized confidential information data obtained in step 12 are rearranged in step 14, thereby obtaining confidential information blocks B 2, B 2, B 3,., Bn as dot data. For encryption, for example, a conventional encryption system or a public key cryptosystem can be used. Note that, depending on the amount of information of confidential information, the number of confidential information blocks is usually several 1000 blocks, and the confidential information block includes several 1000 of confidential information blocks. When the number of bits of the last confidential information block Bn obtained by dividing the 2 valued confidential information data into a predetermined bit size is smaller than a predetermined bit size, a bit of "0" corresponding to an insufficient number of bits is added to the tail to obtain a predetermined bit size. In step 15, each dot data of the confidential information block obtained in step 14 is binarized into 10.

[0016]Next, in step 16, an image of public information such as an imaged confidential document, a picture, or the like which is to be printed on a paper sheet is made into dots, thereby obtaining dot disclosure information data. The dot open information data is 2 valued data according to a dot pattern indicating an arrangement of pixels of the open information image. In step 17, the number of (= [(1) / 2]) reference point codes for the number of confidential information blocks B 1, B 2,., Bn obtained in step 15 is replaced by the dotted disclosure information. When is an odd number, "0" of 1 blocks is added to the end of the 2 valued confidential information data, I. e., (00000000), and (1) th confidential information block is prepared in advance, and the number of confidential information blocks is always set to an even number.

[0017]The reference information data in Step 17 is created as follows. First, in the 1 execution of step 17, a process of embedding a reference point code corresponding to the confidential information block B 1 by replacing the reference point code with the dotted disclosure information data is executed, thereby obtaining reference information data. When the aforementioned series of data processing in step 17 is completed, step 17 is executed again, and the reference point code corresponding to the confidential information block B 2 is embedded on the previously obtained reference information data. Thus, the reference information data obtained in step 17 is used as the updated dot disclosure information data in the subsequent processing of step 17. The above-mentioned processing in step 17 is repeatedly executed by L (=) times according to the number of confidential information blocks obtained previously.[0018]The reference point code is a reference point mark for indicating a reference point on the printed paper surface, and is used to limit the embedding direction and the order (vertical and horizontal) of the dot data of the confidential information block, and may be a fixed value or may be uniquely given by an encryption key. It is preferable to print at least one mark having an asymmetry for distinguishing between up and down and left and right of a sheet on a sheet, but at least one of the reference point marks may be a mark having an asymmetry necessary for the determination of this type.[0019]In step 18, a process for embedding the contents of the confidential information blocks B 1, B 2, B 3,., Bn is executed in the reference information data obtained in step 17.

[0027]As described above, in Step 18, for the plurality of reference point codes embedded in the reference information data, the embedding by the replacement of the position determination code is repeated L times according to the number of confidential information blocks prepared in Step 15. A position discrimination code is embedded in a position showing each content of data of a confidential information block in reference information data to obtain composite information data. As will be understood from the above description, the combined information data obtained in step 18 is treated as the updated reference information data in the confidential information block embedding process of Step 18 which is repeated again immediately after it.[0028]FIGS. 2 (B) and (C) show an enlarged view of an example of a dot pattern when the reference point mark and the position mark are actually embedded by replacement. FIG. 2 b shows an example in which the values of 1 blocks of the confidential information block are both 0. As shown in FIG. 2 b, the difference between the dots (pixels) between the reference point mark R 1 and the position determination mark D 1 is 0 in either of the vertical and horizontal directions. FIG. 2 c shows an example in which the values of 1 blocks of the confidential information block are 2 and 3. In the case of FIG. 2 c, the difference in the dot between the reference point mark R 2 and the position determination mark D 2 is 2 in the horizontal direction and 3 in the vertical direction.

[0029]In step 19, the print data that has been dot-patterned according to the composite information data finally obtained in step 18 is generated, and then, in accordance with the print data, the print data in which the confidential information has been embedded is printed. As described above, this printing may be performed using a printing machine, such as a laser printer, which digitally prints data of a resolution of about 400 dpi or more.  

Therefore, in view of Ishino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of printing the image comprising the data marks and the reference marks arranged based on the visually significant marking scheme onto the surface of the object, incorporated in the device of Zaharenko, in order to provide a method of recording and printing confidential information without the use of a special printing device, which improves the operability of a standard printing device (as stated in Ishino ¶ [06]).  

However, the combination above fails to specifically teach the features of wherein an arrangement of the reference marks relative to the data marks provides cardinal directions when a portion of the visually significant marking scheme is captured and interpreted.

However, this is well known in the art as evidenced by Tanigawa.  Similar to the primary reference, Tanigawa discloses scanning position marks to acquire position information of an image (same field of endeavor or reasonably pertinent to the problem).    
Tanigawa teaches wherein an arrangement of the reference marks relative to the data marks provides cardinal directions when a portion of the visually significant marking scheme is captured and interpreted (e.g. the invention discloses acquiring position information of the marks in order to determine the position of the QR code nearby, which is taught in ¶ [33] and [39]-[41].  As illustrated in figure 3, the QR code is determined based on nearby marks M1 and M2, which is taught in ¶ [33].  In addition, the system determines the location of the marks in comparison to the origin p5 in order to determine if the QR code or mark is located on the right side or left side of the page, which is taught in ¶ [34] and [41]-[43].).

[0033] FIG. 3 is a view illustrating test paper P1 that is used in the invention. In FIG. 3, as an example of the code image, a QR code (registered trademark) C1 is included in a test image I1. The QR code C1 includes information for identification of the QR code C1, information such as a paper size and a basis weight of the test paper P1 which indicates a kind of the test paper P1, or information indicating image forming conditions when the test image I1 is formed (for example, a correction value and the like in a case where a process of correcting the position of the test image I1 is performed). In addition, in this exemplary embodiment, character data is encoded in the QR code C1. In addition, the test image I1 includes four marks M (M1 to M4). The marks M are used to specify the position of the QR code. The marks M1 to M4 have shapes different from each other, and are provided in correspondence with sides of the test paper P1 which are different from each other. The mark M1 is constituted by one line segment and is provided in correspondence with a short side L1 of the test paper P1. The mark M2 is constituted by two line segments and is provided in correspondence with a long side L2 of the test paper P1. The mark M3 is constituted by three line segments and is provided in correspondence with a short side L3 of the test paper P1. The mark M4 is constituted by four line segments and is provided in correspondence with a long side L4 of the test paper P1. In the test image I1, the QR code C1 is provided at a position that is determined with respect to the marks M. In an example of FIG. 3, the QR code C1 is provided at a position that is determined with respect to the mark M1 and the mark M2. Specifically, the QR code C1 is provided at a position at which an extended line of the line segment of the mark M1 and an extended line of the line segment (here, in the two line segments that constitute the mark M2, a line segment on a side close to the long side L2) of the mark M2 intersect each other.

[0034] In FIG. 3, a broken line E1 and a broken line B2 are virtual straight lines that are set with respect to the test paper P1. The broken line B1 is a straight line that passes through the middle point p1 of the short side L1 and the middle point p3 of the short side L3. The broken line B2 is a straight line that passes through the middle point p2 of the long side L2 and the middle point p4 of the long side L4. A point p5 is a point at which the broken line B1 and the broken line B2 intersect each other. In addition, the middle points p1 to p4, and the point 5 are illustrated for convenience of explanation, and are not included in the test image I1. In this exemplary embodiment, the mark M1 and the mark M3 are provided at positions with a distance d that is determined from the broken line B1. The mark M1 and the mark M3 are provided at positions that are point-symmetric about the point p5. The mark M2 and the mark M4 are provided at positions with a distance d from the broken line B2. The mark M2 and the mark M4 are provided at positions that are point-symmetric about the point p5.


[0039] In step S3, the control unit 101 specifies positions of the mark M1 (an example of a first mark) and the mark M3 (an example of a third mark) with respect to the read image I2 based on the first reference line. Specifically, the control unit 101 searches for a position with the distance d from the first reference line, and specifies coordinates of the mark M1 and the mark M3 in the read image I2. In addition, in this exemplary embodiment, the coordinates of each of the marks are coordinates of a point, which is determined in advance, on the mark, and represents, for example, coordinates of the center of gravity of the mark. The control unit 101 stores the specified coordinates in the RAM.

[0040] FIG. 6 is a view illustrating a process of specifying positions of the mark M1 and the mark M3 by the control unit 101. In FIG. 6, the control unit 101 searches a point with the distance d from the first reference line (in this example, the broken line B1) in a counter clockwise direction from a front end of the read image I2 toward a rear end of the read image I2, and specifies coordinates of the mark M1. In addition, the control unit 101 searches a point with the distance d from the first reference line in the counter clockwise direction from the rear end of the read image I2 toward the front end of the image I2, and specifies coordinates of the mark M3.

[0041] Refer to FIG. 4 again. In step S4, the control unit 101 specifies a position of a second reference line in the read image I2. Specifically, the control unit 101 calculates the middle point (that is, coordinates of the point p5 shown in FIG. 3) of a line segment that connects the coordinates of the mark M1 and the coordinates of the mark M3, and specifies a position of a straight line, which passes through the middle point and is perpendicular to the first reference line, as a position of the second reference line. In the above-described example, when the test paper P1 is transported in a direction of the arrow A1 (refer to FIG. 3) and an image is read, the control unit 101 specifies a position of the broken line B2 (FIG. 3) as the position of the second reference line.

[0042] In step S5, the control unit 101 specifies positions of the mark M2 (an example of a second mark) and the mark M4 (an example of a fourth mark) with respect to the read image I2 based on the second reference line. Specifically, the control unit 101 searches a position with the distance d from the second reference line, and specifies coordinates of the mark M2 and the mark M4 in the read image I2. The control unit 101 stores the specified coordinates in the RAM.

[0043] FIG. 7 is a view illustrating a process of specifying positions of the mark M2 and the mark M4 by the control unit 101. In FIG. 7, the control unit 101 searches a point with the distance d from the second reference line (in this example, the broken line B2) in a counter clockwise direction from a right side end of the read image I2 toward a left side end of the read image I2 in a width direction of the read image I2, and specifies coordinates of the mark M2. In addition, the control unit 101 searches a point with the distance d from the second reference line in the counter clockwise direction from the left side end of the read image I2 toward the right side end of the read image I2 in the width direction of the read image I2, and specifies coordinates of the mark M4.


Therefore, in view of Tanigawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein an arrangement of the reference marks relative to the data marks provides cardinal directions when a portion of the visually significant marking scheme is captured and interpreted, incorporated in the device of Zaharenko, as modified by Ishino, in order to utilize the marks to help detect the code, which reduces the processing burden when the marks are absent (as stated in Tanigawa ¶ [45]).  




Re claim 3: The teachings of Zaharenko in view of Ishino and Tanigawa are applied to independent claim 1 above. 
Zaharenko teaches the method of claim 1, wherein generating the data marks comprises encoding states of the data information based on a position or a geometric aspect of the data marks (e.g. the cells in the image are used to encode data for the nanobar, and the cells are at a certain location relative to other objects within the image.  This data information is disclosed in the control file is taught in page 9 and lines 1-3 on page 10 above.).  

Re claim 4: The teachings of Zaharenko in view of Ishino and Tanigawa are applied to independent claim 1 above.
Zaharenko teaches the method of claim 1, wherein generating the reference marks comprises copying a data mark and modifying at least one property of the data mark (e.g. the alignment rectangles are considered as the data marks that are replicated around the nanobar and can vary in size and number, which is taught in the last 3 paragraphs on page 5 and in the first paragraph of page 6 as shown above.).  


Re claim 6: The teachings of Zaharenko in view of Ishino and Tanigawa are applied to independent claim 1 above.
Zaharenko teaches the method of claim 1, comprising: 
Extracting the reference information from the reference marks (e.g. the alignment marks are extracted to adjust an image to decode the nanobar code, which is taught on page 4.); and 

 6, which shows the image of the nanobar code obtained with a rotation angle equal to a. Moreover, a is an arbitrary angle of rotation of the image of the nanobar code relative to the coordinate axes OX and OY. Used to adjust the code relative to the axes for the correct receipt of the data stream and further decoding.
 Fig.7, which shows the adjusted angle of rotation of the symbols, relative to the axes OX and OY;


extracting the data information from the data marks based on the reference information that is extracted (e.g. after an image is adjusted based on the alignment marks, the nanobar code can be decoded, which is taught on page 12 below, to extract information, which is taught on page for regarding the information detailing figures 6 and 7.).

A QR-code (like others) has a fixed position of auxiliary information, system information is duplicated, and in case of loss of both blocks of service information, it is impossible to decode the code. In the nanobar code, service information is in each individual block; there are no separate markers on them. With the loss of recovery information in the block, the entire message does not lose, information is not restored only in this block.
 An additional advantage of the nanobar code is the correlation of the compactness of the code with its capacity. That is, the more information the nanobar code contains, the more dense (ultra dense) it becomes. In addition, the fixed dimensions of the orienting elements during decoding allow:
 - accurately determine the position of the block with useful information;
 - determine the multiplicity of rows and columns of cells (modules) for the unambiguous formation of a data array.
 Thus, the nanobar code is more resistant to damage to areas of service information. It should also be noted that the information recovery algorithms used in the formation of the nanobar code are better, because allow recovering 40% of the lost information, while QR-Code and Data Matrix recover only 35%.

However, Zaharenko fails to specifically teach the features of receiving an image of the object comprising the visually significant marking scheme that is printed on the surface of the object; 
detecting the reference marks in the visually significant marking scheme that is printed.
However, this is well known in the art as evidenced by Ishino.  Similar to the primary reference, Ishino discloses a confidential pattern and alignment marks to be printed on a document (same field of endeavor or reasonably pertinent to the problem).   
Ishino teaches receiving an image of the object comprising the visually significant marking scheme that is printed on the surface of the object (e.g. the invention teaches scanning a sheet surface and detecting the reference point mark and the position determination mark printed on the sheet, which is taught in ¶ [31].); 
[0021]Two extra-sensitive-information blocks which continue in the case of the embodiment shown in Fig.1 (B1)B 2) A predetermined position discrimination code for position determination is embedded in the reference information data by replacing a distance indicated by the binary data of the 1 sets of confidential information blocks from the reference point codes corresponding to each of the 1 sets of (B 10, B 3),., and thereby the composite information data is obtained. If is an odd number, the value of the confidential information block B 2 N is processed as (0). Thus, in the final reference information data, a reference point code of a number of 1/2 () of the number of confidential information blocks obtained in step 15 is embedded.[0022]Here, the reference point code is defined as (101010), and the pixel data for printing is printed by a printer having a resolution of about 400 dpi or more as described later. Thus, a pattern of reference points (reference point marks) printed on paper by the reference point code is very small and it is impossible to determine this presence visually, and no third party notices the presence of the reference point mark printed on the paper sheet. The same applies to the position determination mark. Since the embedding area of the reference point code and the position discrimination code is small, the image of the public information embedded with these codes is apparently the same as that of the original public information, and it cannot be judged only by visually confirming that the confidential information is embedded in the public information image.

[0031] To reproduce confidential information on the basis of the confidential information recording document in which the confidential information is embedded as described above, the confidential information is reproduced. For example, image information on a sheet surface is read by an image scanner provided in an original reading unit such as a copying machine, and each reference point mark (code) and the position determination mark (code) embedded in correspondence therewith are detected on the basis of data read in units of pixels. Then, the contents of the confidential information block can be reproduced from the positional relationship between the reference point code and the position discrimination code corresponding thereto. Thus, it is if the contents of all the extra-sensitive-information blocks are reproduced, It can return to the state of the binary-ized extra-sensitive-information data in Step 11 by performing rearrangement contrary to rearrangement of an extra-sensitive-information block at Step 14 using the restoration key which makes a predetermined cryptographic key and a pair, and converting the decimal number of the extra-sensitive-information block concerned to a binary number. Based on the 2 valued confidential information data, confidential information of a desired representation form can be easily obtained. Therefore, a special reproducing apparatus is not required for reproduction.

detecting the reference marks in the visually significant marking scheme that is printed (e.g. the reference mark and the position determining mark printed on the sheet is detected based on reading the scanned sheet, which is taught in ¶ [31] above and the purpose of the different marks is explained in ¶ [21] and [22] above.).
Therefore, in view of Ishino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receiving an image of the object comprising the visually significant marking scheme that is printed on the surface of the object; detecting the reference marks in the visually significant marking scheme that is printed, incorporated in the device of Zaharenko, in order to allow reproduction of confidential information that is scanned, which enables a standard MFP to perform an advance function (as stated in Ishino ¶ [31]).  
  

Re claim 7: The teachings of Zaharenko in view of Ishino and Tanigawa are applied to dependent claim 6 above.
Zaharenko teaches the method of claim 6, wherein the reference marks that are adjacent to each data mark (e.g. the marks that make up the nanobar codes are adjacent to the alignment rectangles.  The Nanobar codes contain information that store information that can be acquired by decoding the information, which the decoding is taught on page 12 above.).
	However, Zaharenko fails to specifically teach the features of wherein the reference information that is extracted is only extracted from reference marks that are adjacent to each data mark. 

However, this is well known in the art as evidenced by Tanigawa.  Similar to the primary reference, Tanigawa discloses scanning position marks to acquire position information of an image (same field of endeavor or reasonably pertinent to the problem).    
Tanigawa teaches wherein the reference information that is extracted is only extracted from reference marks that are adjacent to each data mark (e.g. the invention discloses acquiring position information of the marks in order to determine the position of the QR code nearby, which is taught in ¶ [33] and [39]-[41] above.  As illustrated in figure 3, the QR code is determined based on nearby marks M1 and M2, which is taught in ¶ [33] above.).

Therefore, in view of Tanigawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reference information that is extracted is only extracted from reference marks that are adjacent to each data mark, incorporated in the device of Zaharenko, as modified by Ishino, in order to utilize the marks to help detect the code, which reduces the processing burden when the marks are absent (as stated in Tanigawa ¶ [45]).  

  Claims 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaharenko (WO-2015-099568) in view of Ishino (JP Pub 09-179494 (Pub Date: 7/11/1997)) and Kawamoto (US Pub 2012/0147397).

Re claim 8: Zaharenko teaches an apparatus comprising: 
a scheme generator (interpretation: the marking scheme generator generates a visually significant marking scheme including a pattern of data marks and a reference mark based on the image, the data information, and the reference information.  For example, the data marks may include dots with different relative positions and the reference marks may include dots with a different size, in ¶ [68] on pages 15 and 16.  The marking scheme generator may be instructions stored in the machine-readable storage and executed by the processor or other processor to direct the computing device to implement the aforementioned actions, which is disclosed on page 16 and ¶ [70].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) to generate a visually significant marking scheme comprising a pattern of data marks and reference marks based on the image, the data information, and the reference information (e.g. figure 1 discloses an overall image that is presented in a control file for output.  Figure 1 element includes a nanobar code, which is considered analogous to the data information, and the reference information is considered as the alignment rectangles (5).  This is explained on pages 5 and 6 with select paragraphs from these pages listed above.); 
a mark generator (interpretation: the mark generator may generate a plurality of data marks based on the data information and reference marks based on the reference information.  For example, the mark generator may generate data marks by modulating the data marks to encode values, which is disclosed on page 16 and ¶ [68] of the specification.  The mark generator may be instructions stored in the machine-readable storage and executed by the processor or other processor to direct the computing device to implement the aforementioned actions, which is disclosed on page 16 and ¶ [70].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) to generate a plurality of data marks based on the data information and reference marks based on the reference information (e.g. the control file of the overall nanobar includes the coordinates of the location of cells that represent the nanobar code, which is disclosed in the last sentence on page 9 and lines 1-3 on page 10 above.  Pages 5 and 6 above teach the alignment rectangles are used to align the code and can vary in size and number.).

However, Zaharenko fails to specifically teach the features of a receiver to receive an image to be printed onto a surface, data information, and reference information; a printer to print the image comprising the data marks and the reference marks arranged according to the visually significant marking scheme on the surface.  

However, this is well known in the art as evidenced by Ishino.  Similar to the primary reference, Ishino discloses a confidential pattern and alignment marks to be printed on a document (same field of endeavor or reasonably pertinent to the problem).   
Ishino teaches a receiver (interpretation: the receiver may receive an image to be printed onto a surface, data information, and reference information.  The receiver may be instructions stored in the machine-readable storage and executed by the processor or other processor to direct the computing device to implement the aforementioned actions, which is disclosed on pages 15, 16 and ¶ [68]-[70].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) to receive an image to be printed onto a surface, data information, and reference information (e.g. the system discloses receiving an image to convert for the confidential information and reference points used for the sheet, which is taught in ¶ [15]-[20] above.  This information is printed once synthesized, which is taught in ¶ [26]-[29] above.);
a printer to print the image comprising the data marks and the reference marks arranged according to the visually significant marking scheme on the surface (e.g. the reference mark information is used to determine the orientation of the sheet, which is taught in ¶ [17] and [18] above.  The confidential information includes image data, program or other information, which is taught in ¶ [15] and [16] above.  These two types of data are combined in an image and printed, which is taught in ¶ [18], [19] and [27]-[29] above.).
Therefore, in view of Ishino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a receiver to receive an image to be printed onto a surface, data information, and reference information; a printer to print the image comprising the data marks and the reference marks arranged according to the visually significant marking scheme on the surface, incorporated in the device of Zaharenko, in order to provide a method of recording and printing confidential information without the use of a special printing device, which improves the operability of a standard printing device (as stated in Ishino ¶ [06]).  

However, the combination of Zaharenko in view of Ishino fails to specifically teach the features of wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed.
However, this is well known in the art as evidenced by Kawamoto.  Similar to the primary reference, Kawamoto discloses modifying an image printed based on the characteristics of a sheet (same field of endeavor or reasonably pertinent to the problem).   
Kawamoto teaches wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed (e.g. the invention discloses detecting the attributes of a sheet, such as glossiness, surface condition or spectral reflectance characteristics.  These attributes reflect the smoothness of the sheet or sheet light reflectivity, which is taught in ¶ [39] and [40].  The correction parameters calculated based on these attributes are used to generate reference image data, which is taught in ¶ [41].  This feature applied to the previously applied references would perform printing a reference image based on sheet characteristics.). 

[0039] The image checking device 14 receives, as checking-image data, an input of the image data of the printout that is read from the printout, which has been printed by the printer 13, by an image reading device 15 and output from it. The image checking device 14 also receives an input of the bitmap image data, which has been received by the printer 13 from the DFE 12, as original reference image data. The image checking device 14 also receives the attribute information about a printing medium that is identified on the basis of the type of paper, which is received by the printer 13 as the printing setting information. The attribute information includes the paper's type, color, thickness, glossiness, surface condition, such as concavity and convexity of the surface, spectral reflectance characteristics, and the like.

[0040] The types of paper include high-quality paper that is used as general copy paper; coated paper that is gloss paper used for color printing; recycled paper that is recycled old paper; and art paper that has higher glossiness than coated paper and a smooth surface. Coated paper and art paper have characteristics such that they are thinner and have a brighter white than high-quality paper, and high-quality paper has characteristics such that it has a brighter white than recycled paper. The concavity and convexity of the surface of art paper, or the like, are less because the surface thereof is smooth. The glossiness indicates the degree of regular reflection of light, and the spectral reflectance characteristics represent the difference in the reflection intensity depending on wavelength. The spectral reflectance characteristics can be represented by using the spectral reflectivity that is a ratio that indicates how much light is reflected when light of 100 units of energy hits an object.

[0041] The image checking device 14 corrects the original reference image data by using correction parameters that are obtained in accordance with the attribute information received from the printer 13 so as to generate reference image data. This is because the accuracy of the reference image necessary for image checking changes depending on the attributes of the printing medium, such as the printing medium's type, color, thickness, glossiness, surface condition, and spectral reflectance characteristics; therefore, in order to ensure a constant checking accuracy, the reference image needs to be corrected by using these attributes. A detailed explanation is given later of the calculation of specific correction parameters.

[0042] The image checking device 14 compares the corrected reference image with the read checking image so as to perform image checking. The image checking is performed on the basis of whether the checking image has been reproduced with respect to the reference image with a constant accuracy. For example, it is determined whether the checking image has been reproduced on the basis of whether the color difference is greater than a threshold.

Therefore, in view of Kawamoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed, incorporated in the device of Zaharenko, as modified by Ishino, in order to produce an image that takes the paper attributes into account, which constantly check the density ranges of images when printing a reference image (as stated in Kawamoto ¶ [12] and [14]).  

Re claim 9: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 8 above.
Zaharenko teaches the apparatus of claim 8, wherein the plurality of data marks comprises dots with different relative positions (e.g. the nanobar code is comprised of different cells with different locations within the image, which is illustrated in figure 1 and described in page 9 and lines 1-3 on page 10 above.) and the reference marks comprise dots with a different size (e.g. the alignment rectangles can be composed of elements of different sizes, which is taught on pages 5 and 6.).  

Re claim 10: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 8 above.
Zaharenko teaches the apparatus of claim 8, wherein an arrangement of the reference marks reveals a geometric aspect or cardinal orientations of the visually significant marking scheme relative to the surface (e.g. the reference marks disclose the orientation of the overall nanobar code, which aids in aligning the image for decoding.  This is taught on page 4 when disclosing the location in context of the x and Y-axes.).  

Re claim 11: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 8 above.
However, Zaharenko fails to specifically teach the features of the apparatus of claim 8, wherein the mark generator is to dynamically modulate a reference mark based on a property of a local surface of the surface onto which the reference mark is to be printed.  

However, this is well known in the art as evidenced by Kawamoto.  Similar to the primary reference, Kawamoto discloses modifying an image printed based on the characteristics of a sheet (same field of endeavor or reasonably pertinent to the problem).   
Kawamoto wherein the mark generator is to dynamically modulate a reference mark based on a property of a local surface of the surface onto which the reference mark is to be printed (e.g. the invention discloses detecting the attributes of a sheet, such as glossiness, surface condition or spectral reflectance characteristics.  These attributes reflect the smoothness of the sheet or sheet light reflectivity, which is taught in ¶ [39] and [40] above.  The correction parameters calculated based on these attributes are used to generate reference image data to become a certain color density, which is taught in ¶ [41] and [42] above.  This feature applied to the previously applied references would perform printing a reference image based on sheet characteristics.). 

Therefore, in view of Kawamoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the mark generator is to dynamically modulate a reference mark based on a property of a local surface of the surface onto which the reference mark is to be printed, incorporated in the device of Zaharenko, as modified by Ishino, in order to produce an image that takes the paper attributes into account, which constantly check the density ranges of images when printing a reference image (as stated in Kawamoto ¶ [12] and [14]).  

Re claim 12: Zaharenko discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising instructions to: 
generate a visually significant marking scheme comprising a pattern of data marks and reference marks based on the data information and the reference information (e.g. figure 1 discloses an overall image that is presented in a control file for output.  Figure 1 element includes a nanobar code, which is considered analogous to the data information, and the reference information is considered as the alignment rectangles (5).  This is explained on pages 5 and 6 with select paragraphs from these pages listed above.); 
generate data marks based on the data information and reference marks based on the reference information (e.g. the control file of the overall nanobar includes the coordinates of the location of cells that represent the nanobar code, which is disclosed in the last sentence on page 9 and lines 1-3 on page 10 above.  Pages 5 and 6 above teach the alignment rectangles are used to align the code and can vary in size and number.).
However, Zaharenko fails to specifically teach the features of receive an image to be printed onto a surface, data information, and reference information; print the image comprising the reference marks and the data marks arranged according to the visually significant marking scheme on the object.  

However, this is well known in the art as evidenced by Ishino.  Similar to the primary reference, Ishino discloses a confidential pattern and alignment marks to be printed on a document (same field of endeavor or reasonably pertinent to the problem).   
Ishino teaches receive an image to be printed onto a surface, data information, and reference information (e.g. the system discloses receiving an image to convert for the confidential information and reference points used for the sheet, which is taught in ¶ [15]-[20] above.  This information is printed once synthesized, which is taught in ¶ [26]-[29] above.);
print the image comprising the reference marks and the data marks arranged according to the visually significant marking scheme on the object (e.g. the reference mark information is used to determine the orientation of the sheet, which is taught in ¶ [17] and [18] above.  The confidential information includes image data, program or other information, which is taught in ¶ [15] and [16] above.  These two types of data are combined in an image and printed, which is taught in ¶ [18], [19] and [27]-[29] above.).
Therefore, in view of Ishino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receive an image to be printed onto a surface, data information, and reference information; print the image comprising the reference marks and the data marks arranged according to the visually significant marking scheme on the object, incorporated in the device of Zaharenko, in order to provide a method of recording and printing confidential information without the use of a special printing device, which improves the operability of a standard printing device (as stated in Ishino ¶ [06]).  

However, the combination of Zaharenko in view of Ishino fails to specifically teach the features of wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed.
However, this is well known in the art as evidenced by Kawamoto.  Similar to the primary reference, Kawamoto discloses modifying an image printed based on the characteristics of a sheet (same field of endeavor or reasonably pertinent to the problem).   
Kawamoto teaches wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed (e.g. the invention discloses detecting the attributes of a sheet, such as glossiness, surface condition or spectral reflectance characteristics.  These attributes reflect the smoothness of the sheet or sheet light reflectivity, which is taught in ¶ [39] and [40] above.  The correction parameters calculated based on these attributes are used to generate reference image data, which is taught in ¶ [41] above.  This feature applied to the previously applied references would perform printing a reference image based on sheet characteristics.). 

Therefore, in view of Kawamoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reference marks are dynamically modulated based on a property of a local surface of the surface onto which the image is to be printed, incorporated in the device of Zaharenko, as modified by Ishino, in order to produce an image that takes the paper attributes into account, which constantly check the density ranges of images when printing a reference image (as stated in Kawamoto ¶ [12] and [14]).  


Re claim 14: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 12 above.
However, Zaharenko fails to specifically teach the features of the non-transitory machine-readable storage medium of claim 12, comprising instructions to arrange at least a subset of the reference marks in between the data marks in the visually significant marking scheme to preserve a data-carrying capacity of the data marks. 
However, this is well known in the art as evidenced by Ishino.  Similar to the primary reference, Ishino discloses a confidential pattern and alignment marks to be printed on a document (same field of endeavor or reasonably pertinent to the problem).   
Ishino teaches comprising instructions to arrange at least a subset of the reference marks in between the data marks in the visually significant marking scheme to preserve a data-carrying capacity of the data marks (e.g. in figure 10, the reference point codes are around the confidential information blocks in order to contain various areas that store information, which is taught in ¶ [67]-[71].  With multiple areas containing confidential regions between reference marks, an amount of data can have a large capacity to preserve embedded information, which is taught in ¶ [72].).

[0067]In step 125, 2 value data of (K q) × J bits in a large block of confidential information is divided into K bits, and 2 value data in units of K bits are converted into 10 pieces of data and converted into color information in accordance with the encryption key obtained in step 123. In addition, 2 binary data in units of q bits is converted into a 10 binary number. In this embodiment, since 8 color dots are used, K = 3, and the 2 value data of 3 bits is converted into any numerical value of 1 to 8. Thus, BC11 and BC13 which were converted to the decimal number by q bitwise which makes the contents distance information 1st in extra-sensitive-information large block BC1, and BC12 and BC14 which were converted to the decimal number by K bitwise which makes color-dots information the contents are obtained at Step 25. The same applies to the 2, 3,. confidential information large blocks. The color of the color dot can be arbitrarily determined such that 1 is white, 2 is red, 3 is blue,., and 8 is black. The setting method of the color by a cryptographic key sets "000" to 8, expresses it with black, sets "001" to 3, expresses it with blue, sets "010" to 2 and expresses it with red, it can set "111" to 1 and methods, such as expressing with white, can be suitably used for it.[0068]Next, in step 126, a color dot disclosure information data DNC 1 is prepared by forming a color dot of a color open information image, such as a text, a picture, or the like, which is to be printed on the paper surface F. In step 127, a confidential information area corresponding to the large number of confidential information blocks obtained in step 122 is set. In this embodiment, since confidential information is composed of 3 confidential information blocks, 3 confidential information areas XC, YC, and ZC are set.[0069]In step 128, the same number of reference point codes as the number J of confidential information blocks in the confidential information large block is embedded in one confidential information region in accordance with the encryption key. First, a reference point code DRC 1 of a color showing a reference point mark is prepared, and a dot disclosure information data DNC 1 which is a color dot having the content of the disclosure information image GC is provided. The reference point code DRC 1 is synthesized so as to be the first reference point mark RC 1 of color for indicating the reference position of the confidential information area XC, and the reference information data DSC 1 is created. Therefore, the content of the reference information data DSC 1 is obtained by adding a reference point mark RC 1 (based on the reference point code DRC 1 embedded by replacement) to the public information image GC.[0070]Next, the process of embedding the 2 reference point code DRC 2 into the confidential information area XC is executed again. In this case, the dot disclosure information data DNC 2 to which the reference point code DRC 1 is embedded is the reference information data DSC 1 updated by the immediately preceding processing. In this embodiment, the same number of reference point codes as the number of confidential information blocks in the confidential information block are embedded in one confidential information region according to an encryption key. As a result, reference information data DSC 1 in which 2 reference point codes RC 1 and RC 2 are embedded is created. In this way, the reference information data DSC 1 obtained in step 128 is used as the updated dot disclosure information data DNC 1 in the subsequent iteration of step 128. The above-described processing in step 128 is repeatedly executed as many as the number of confidential information areas obtained previously (3 in this embodiment).[0071]As a result, the final reference information DSC 3 in which the reference point mark axes are respectively embedded in the 1 confidential information areas XC, YC, and ZC by replacement is created, and then the next step 129 is entered. RC1,RC2,RC3,RC4,RC5,RC6 . Note that the number of repeated executions L of step 128 can be expressed by (W (K q) × J - 1) / (K q) × J. Here, W is the total number of bits of the 2 valued confidential information, K is the number of unit bits for color information conversion determined by the number of colors of the color bits used to embed the 2 valued confidential information data, q is the number of unit bits of the distance information to be binarized 10, and J is the number of confidential information blocks included in the large block of confidential information. In practice, the confidential information area is a small area, and the number of confidential information areas is usually about several 1000.[0072]As can be seen from the above description, it is necessary that the number of bits of the confidential information region prepared for embedding the dot data of one confidential information large block is larger than the number of bits of the dot data of the large confidential information block.

[0073]The reference point code is a reference point mark for indicating a reference point on a printed paper surface, and defines the embedding direction and the order (vertical and horizontal) of the dot data of the confidential information block, and may be a fixed value or may be uniquely given by an encryption key. It is preferable to print at least one mark having an asymmetry for distinguishing between up and down and left and right of a sheet on a sheet, but at least one of the reference point marks may be a mark having an asymmetry necessary for the determination of this type.

Therefore, in view of Ishino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of comprising instructions to arrange at least a subset of the reference marks in between the data marks in the visually significant marking scheme to preserve a data-carrying capacity of the data marks, incorporated in the device of Zaharenko, in order to contain a larger capacity of data within a confidential or data region between reference point marks, which ensures a large amount of data can be embedded (as stated in Ishino ¶ [72]).  
 
Re claim 15: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 12 above.
Zaharenko teaches the non-transitory machine-readable storage medium of claim 12, comprising instructions to: 
extract reference information from the reference marks (e.g. the alignment marks are extracted to adjust an image to decode the nanobar code, which is taught on page 4 above.); and 
extract data information from the data marks based on the reference information that is extracted (e.g. after an image is adjusted based on the alignment marks, the nanobar code can be decoded, which is taught on page 12 above, to extract information, which is taught on page for regarding the information detailing figures 6 and 7.).  

However, Zaharenko fails to specifically teach the features of receive an image of the object comprising the printed visually significant marking scheme; detect a presence of reference marks in the image.
However, this is well known in the art as evidenced by Ishino.  Similar to the primary reference, Ishino discloses a confidential pattern and alignment marks to be printed on a document (same field of endeavor or reasonably pertinent to the problem).   
Ishino teaches receive an image of the object comprising the visually significant marking scheme that is printed (e.g. the invention teaches scanning a sheet surface and detecting the reference point mark and the position determination mark printed on the sheet, which is taught in ¶ [31] above.); 
detect a presence of the reference marks in the image (e.g. the reference mark and the position determining mark printed on the sheet is detected based on reading the scanned sheet, which is taught in ¶ [31] above and the purpose of the different marks is explained in ¶ [21] and [22] above.).
Therefore, in view of Ishino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receive an image of the object comprising the printed visually significant marking scheme; detect a presence of reference marks in the image, incorporated in the device of Zaharenko, in order to allow reproduction of confidential information that is scanned, which enables a standard MFP to perform an advance function (as stated in Ishino ¶ [31]).  

Re claim 16: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 8 above.
However, Zaharenko fails to specifically teach the features of the apparatus of claim 8, wherein the property of the local surface comprises at least one of: a shape, a texture, a smoothness, a conductivity, a porosity, or a reflectivity.

However, this is well known in the art as evidenced by Kawamoto.  Similar to the primary reference, Kawamoto discloses modifying an image printed based on the characteristics of a sheet (same field of endeavor or reasonably pertinent to the problem).   
Kawamoto teaches wherein the property of the local surface comprises at least one of: a shape, a texture, a smoothness, a conductivity, a porosity, or a reflectivity (e.g. the invention discloses detecting the attributes of a sheet, such as glossiness, surface condition or spectral reflectance characteristics.  These attributes reflect the smoothness of the sheet or sheet light reflectivity, which is taught in ¶ [39] and [40] above.). 

Therefore, in view of Kawamoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the property of the local surface comprises at least one of: a shape, a texture, a smoothness, a conductivity, a porosity, or a reflectivity, incorporated in the device of Zaharenko, as modified by Ishino, in order to produce an image that takes the paper attributes into account, which constantly check the density ranges of images when printing a reference image (as stated in Kawamoto ¶ [12] and [14]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaharenko, as modified by Ishino and Tanigawa, as applied to claim 1 above, and further in view of Gu (JP Pub 2014-014156 (Pub Date: 1/23/2014)).

Re claim 5: The teachings of Zaharenko in view of Ishino and Tanigawa are applied to independent claim 1 above.
However, Zaharenko fails to specifically teach the features of the method of claim 1, wherein the visually significant marking scheme comprises a clustered-dot halftone.  
However, this is well known in the art as evidenced by Gu.  Similar to the primary reference, Gu discloses a pattern that embeds information and has reference marks used to recognize the pattern (same field of endeavor or reasonably pertinent to the problem).    
Gu teaches wherein the visually significant marking scheme comprises a clustered-dot halftone (e.g. the invention teaches the use of halftone dots to make up the area of a pattern that embeds information, which is taught in ¶ [25]-[27].  The invention also teach the position reference information within a pattern on the sheet, which is taught in ¶ [28].).

[0025] The screen code includes halftone characteristics of halftone dots of a printing screen, spacing characteristics of halftone dots of a printing screen, and arrangement characteristics of halftone dots of a printing screen. To improve appearance of a printed image with multiple information embedded therein.[0026]The pattern-aware geometric information embedding code is a dot pattern configured by at least one geometric arrangement method including a concentration and distribution of a plurality of small dots, different positions of halftone dots, different directions of halftone dots, different sizes of halftone dots, different numbers of halftone dots, and the like. With such a configuration, it is possible to describe multi-information, and there is a feature that it is easy to fuse with a copy-forgery-inhibited pattern comprising a repetitive pattern.[0027]The pattern-recognizable physical information embedding code is a dot pattern constituted by at least one physical arrangement method including different modulation schemes of dot dots, components of different frequencies of halftone dot dots, phase modulation of halftone dot dots, and different tone values of halftone dot dots. With such a configuration, it is possible to describe multi-information, and there is a feature that it is easy to fuse with a copy-forgery-inhibited pattern comprising a repetitive pattern.

[0028]According to a 9 aspect of the present invention, in the multi-information reading apparatus according to any one of the 1 to 4 aspects, the multi-information is a multi-information print medium in which multi-information is embedded by a copy-forgery-inhibited pattern having a repetitive pattern, and an image input unit and an image input unit. A recognition section and a registration section, and the image input section has a means for reading the multi-information print medium as image data from an image sensor, and the recognition section repeatedly arranges the small pattern of the same shape, and the information matrix and the information matrix are arranged on the constructed ground pattern. A means for detecting a pattern array including position reference information for recognizing the position of each dot of the information matrix, error correction (detection) information, and information description state information, and for recognizing the code value of the screen code based on the conversion rule of the geometric or physical information embedding code capable of recognizing the pattern, is provided. It has a means to register the recognized screen code into at least one recording medium among a memory, a hard disk, CD-ROM, and a network server, and they are a copy prohibition function, a pursuit function, and an auto-sending function in the aforementioned character float raising function, A plurality of functions among the secret information concealing function and the automatic reading function are executed on a copied matter outputted from an output part of a copying machine.

Therefore, in view of Gu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the visually significant marking scheme comprises a clustered-dot halftone, incorporated in the device of Zaharenko, as modified by Ishino and Tanigawa, in order to embed information into a halftone image, which improves the appearance of a printed image with multiple embedded information therein (as stated in Gu ¶ [19]).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaharenko, as modified by Ishino and Kawamato, as applied to claim 12 above, and further in view of Egashira (US Pub 2016/0202620).

Re claim 13: The teachings of Zaharenko in view of Ishino and Kawamoto are applied to independent claim 12 above.
However, Zaharenko fails to specifically teach the features of the non-transitory machine-readable storage medium of claim 12, comprising instructions to specify a position of a subset of the reference marks based on an average of possible positions of the data marks in each dimension.  
However, this is well known in the art as evidenced by Egashira.  Similar to the primary reference, Egashira discloses determining the location of reference marks on a sheet (same field of endeavor or reasonably pertinent to the problem).    
Egashira teaches comprising instructions to specify a position of a subset of the reference marks based on an average of possible positions of the data marks in each dimension (e.g. the invention teaches determining the position of reference marks by using an average of the position of these marks to determine the center, which is taught in ¶ [27]-[29] and [45].  The position of the marks are detected in the X and Y directions, which is taught in ¶ [25].  In another embodiment, different marks in the X and Y directions are detected and averaged to more precisely detect the positions of the marks, which is taught in ¶ [53] and [56]-[58].).

[0025] In the embodiment, as shown in FIG. 3A, the reticle mark RM includes a Y mark constituted by a plurality of Y bar marks RMBY1 to RMBY8, and an X mark constituted by a plurality of X bar marks RMBX1 to RMBX10. As shown in FIG. 3B, the reference mark SM includes a Y mark constituted by a plurality of Y bar marks SMBYL1 to SMBYL8 and a plurality of Y bar marks SMBYR1 to SMBYR8. Also, the reference mark SM includes an X mark constituted by a plurality of X bar marks SMBXL1 to SMBXL6 and a plurality of X bar marks SMBXR1 to SMBXR6. By constituting each of the X and Y marks by a plurality of bar marks in the reticle mark RM and the reference mark SM, the measurement precision can be increased by the averaging effect. 

[0027] The alignment scope 30 includes a light source 31, an illumination system 32, an objective system 33, and an image sensor 34. The alignment scope 30 captures the reticle mark RM and the reference mark SM to acquire an image IMG as shown in FIG. 2. The image IMG is a two-dimensional image. 
[0028] The image processing unit 40 includes an image storage unit 41, a region division unit 42, a position specifying unit 43, an error amount estimation unit 44, and a selection unit 45. The image processing unit 40 processes the image IMG captured by the alignment scope 30, and obtains the position of the reticle R on the reticle stage 11. The image IMG captured by the alignment scope 30 is stored in the image storage unit 41. As shown in FIG. 3A, the image processing unit 40 integrates in one direction a light amount in a measurement window WIN-Y set for the Y mark of the reticle mark RM, thereby generating a one-dimensional integrated waveform (detection signal) as shown in FIG. 4. In this manner, the alignment scope 30 and the image processing unit 40 function as a detection unit that detects the reticle mark RM and the reference mark SM to generate a detection signal. In FIG. 4, the position of the measurement window WIN-Y in the non-integration direction is employed for the abscissa, and a relative light amount when the maximum light amount in the measurement window WIN-Y is defined as 100% is employed for the ordinate. Referring to FIG. 4, the light amount decreases at positions where the Y bar marks RMBY1 to RMBY8 exist, and increases at positions where none of the Y bar marks RMBY1 to RMBY8 exists. In a normal state in which none of attachment of a particle (dust), a defect, and the like exists, light amounts at the respective Y bar marks are almost uniform. 
[0029] The position specifying unit 43 processes the one-dimensional integrated waveform shown in FIG. 4, and specifies the respective positions of the reticle mark RM and reference mark SM on the image IMG. The position specifying unit 43 obtains the positions of the respective bar marks of the reticle mark RM and reference mark SM by, for example, barycenter calculation processing, and adds and averages the positions of the respective bar marks, thereby obtaining the center positions of the reticle mark RM and reference mark SM. 

[0045] In step S114, the position specifying unit 43 obtains the center position of the reticle mark RM and the center position of the reference mark SM. More specifically, the position specifying unit 43 averages center positions of the reticle mark RM that are obtained from the measurement windows selected in step S112, obtaining the final center position of the reticle mark RM. Similarly, the position specifying unit 43 averages center positions of the reference mark SM that are obtained from the measurement windows selected in step S112, obtaining the final center position of the reference mark SM.

[0053] In step S210, the position specifying unit 43 obtains the center position of each bar mark constituting each of the Y and X marks of the reference mark SM from the integrated waveform generated in step S209 by using, for example, barycenter calculation processing or template matching processing. In the embodiment, the position specifying unit 43 obtains the center position of each of the Y bar marks SMBYL1 to SMBYL8 and Y bar marks SMBYR1 to SMBYR8 constituting the Y mark of the reference mark SM. Similarly, the position specifying unit 43 obtains the center position of each of the X bar marks SMBXL1 to SMBXL6 and X bar marks SMBXR1 to SMBXR6 constituting the X mark of the reference mark SM.

[0056] In step S213, the position specifying unit 43 determines whether bar marks have been selected in step S212. If no bar mark has been selected in step S212, that is, if the error amounts of all the bar marks do not satisfy the overlay required precision, reticle alignment is determined as an error and the process is ended. If bar marks have been selected in step S212, that is, if there are bar marks at which the overlay required precision is satisfied, the process shifts to step S214. 
[0057] In step S214, the position specifying unit 43 obtains the center position of the reticle mark RM and the center position of the reference mark SM. More specifically, the position specifying unit 43 averages the center positions of the bar marks that have been selected in step S212 and constitute the reticle mark RM, obtaining the final center position of the reticle mark RM. Similarly, the position specifying unit 43 averages the center positions of the bar marks that have been selected in step S212 and constitute the reference mark SM, obtaining the final center position of the reference mark SM. 
[0058] In step S215, the position specifying unit 43 obtains the difference between the position of the reticle mark RM and the position of the reference mark SM based on the center position of the reticle mark RM and the center position of the reference mark SM that have been obtained in step S214. The difference between the position of the reticle mark RM and the position of the reference mark SM is the position (shift amount) of the reticle R on a reticle stage 11. In this way, according to the embodiment, the position of the reticle R on the reticle stage 11 is obtained based on the positions of bar marks at which the overlay required precision set in step S201 is satisfied, out of the plurality of bar marks constituting the reticle mark RM and the reference mark SM.

Therefore, in view of Egashira, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of comprising instructions to specify a position of a subset of the reference marks based on an average of possible positions of the data marks in each dimension, incorporated in the device of Zaharenko, as modified by Ishino and Kawamoto, in order to average the position of the various marks, which can improve the precision of measuring the mark position (as stated in Egashira ¶ [25]).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaharenko, as modified by Ishino and Tanigawa, as applied to claim 1 above, and further in view of Kawamoto (US Pub 2014/0002565).

Re claim 2: The teachings of Zaharenko in view of Ishino and Tanigawa are applied to independent claim 1 above.  

However, Zaharenko fails to specifically teach the features of the method of claim 1, comprising wherein the modulation of the reference marks comprises a size, a color, a shape, a position, or a rotation based on a property of a local surface of the surface onto which the reference mark is to be printed.

However, this is well known in the art as evidenced by Kawamoto.  Similar to the primary reference, Kawamoto discloses modifying an image printed based on the characteristics of a sheet (same field of endeavor or reasonably pertinent to the problem).   
Kawamoto wherein the modulation of the reference marks comprises a size, a color, a shape, a position, or a rotation based on a property of a local surface of the surface onto which the reference mark is to be printed (e.g. the invention discloses detecting the attributes of a sheet, such as glossiness, surface condition or spectral reflectance characteristics.  These attributes reflect the smoothness of the sheet or sheet light reflectivity, which is taught in ¶ [39] and [40].  The correction parameters calculated based on these attributes are used to generate reference image data to become a certain color density, which is taught in ¶ [41] and [42].  This feature applied to the previously applied references would perform printing a reference image based on sheet characteristics.). 

[0039] The image checking device 14 receives, as checking-image data, an input of the image data of the printout that is read from the printout, which has been printed by the printer 13, by an image reading device 15 and output from it. The image checking device 14 also receives an input of the bitmap image data, which has been received by the printer 13 from the DFE 12, as original reference image data. The image checking device 14 also receives the attribute information about a printing medium that is identified on the basis of the type of paper, which is received by the printer 13 as the printing setting information. The attribute information includes the paper's type, color, thickness, glossiness, surface condition, such as concavity and convexity of the surface, spectral reflectance characteristics, and the like.

[0040] The types of paper include high-quality paper that is used as general copy paper; coated paper that is gloss paper used for color printing; recycled paper that is recycled old paper; and art paper that has higher glossiness than coated paper and a smooth surface. Coated paper and art paper have characteristics such that they are thinner and have a brighter white than high-quality paper, and high-quality paper has characteristics such that it has a brighter white than recycled paper. The concavity and convexity of the surface of art paper, or the like, are less because the surface thereof is smooth. The glossiness indicates the degree of regular reflection of light, and the spectral reflectance characteristics represent the difference in the reflection intensity depending on wavelength. The spectral reflectance characteristics can be represented by using the spectral reflectivity that is a ratio that indicates how much light is reflected when light of 100 units of energy hits an object.

[0041] The image checking device 14 corrects the original reference image data by using correction parameters that are obtained in accordance with the attribute information received from the printer 13 so as to generate reference image data. This is because the accuracy of the reference image necessary for image checking changes depending on the attributes of the printing medium, such as the printing medium's type, color, thickness, glossiness, surface condition, and spectral reflectance characteristics; therefore, in order to ensure a constant checking accuracy, the reference image needs to be corrected by using these attributes. A detailed explanation is given later of the calculation of specific correction parameters.

[0042] The image checking device 14 compares the corrected reference image with the read checking image so as to perform image checking. The image checking is performed on the basis of whether the checking image has been reproduced with respect to the reference image with a constant accuracy. For example, it is determined whether the checking image has been reproduced on the basis of whether the color difference is greater than a threshold.

Therefore, in view of Kawamoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the modulation of the reference marks comprises a size, a color, a shape, a position, or a rotation based on a property of a local surface of the surface onto which the reference mark is to be printed, incorporated in the device of Zaharenko, as modified by Ishino and Tanigawa, in order to produce an image that takes the paper attributes into account, which constantly check the density ranges of images when printing a reference image (as stated in Kawamoto ¶ [12] and [14]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulichney discloses embedding data into halftone images.
Fukuhara discloses scanning a position code and determining a data information code within the image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672